  Case 2:20-cv-01851-DDP-JPR Document 19 Filed 09/23/20 Page 1 of 1 Page ID #:60

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL

 Case No.          2:20-cv-01851-DDP-JPR                                    Date       September 23, 2020
 Title     David McMillan v. Ken Cuccinelli


 Present: The Honorable          DEAN D. PREGERSON, U.S. DISTRICT JUDGE
                Patricia Gomez                              None Present                           N/A
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     NO APPEARANCE                                          NO APPEARANCE
 Proceedings:
                    ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF PROSECUTION



       Plaintiff(s) is ordered to show cause in writing no later than October 7, 2020 why this action
should not be dismissed for lack of prosecution.

        The Court will consider the filing of the following, as an appropriate response to this OSC, on or
before the above date:

         !          Answer by the defendant(s) or plaintiff's request for entry of default.

         In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral
argument of this matter will be heard unless ordered by the Court. The Order will stand submitted upon
the filing of the response to the Order to Show Cause. Failure to respond to the Court's Order may result
in the dismissal of the action.




                                                                                            00     :     00
                                                                Initials of Preparer   PG




CV 90 (12/02)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
